DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 7, filed 27 December 2021, with respect to previous rejections under 35 U.S.C. 112 have been fully considered and are persuasive, in view of Applicant’s amendments.  The rejections have been withdrawn. 

Allowable Subject Matter
Claims 18 and 20-38 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of elements recited in instant independent claims 18 and 36 in regards to a remote seal assembly for a process transmitter, including particular aspects of a housing with the specifically recited materials and thermal break materials arranged as claimed, were not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861